Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Gold Reserve Inc. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: Gold Reserve Inc. Commission File Number: 001-31819 Date: December 31, 2008 GOLD RESERVE DELIVERS INJUNCTION MOTION; EXTENDS SEPARATION TIME UNDER RIGHTS PLAN SPOKANE, Wash., December 31, 2008  Gold Reserve Inc. (NYSE Alternext: GRZ) (TSX: GRZ) today announced that it has served and filed a motion in the Ontario Superior Court of Justice seeking, among other things, an injunction to restrain Rusoro Mining Ltd. (Rusoro) (TSX-V: RML.V) from proceeding with Rusoros unsolicited offer of December 15, 2008 (the Offer) to acquire all of the outstanding shares and equity units of Gold Reserve in consideration for three shares of Rusoro for each Gold Reserve share tendered under the Offer. Additionally, pursuant to the Shareholder Rights Plan adopted on January 29, 2006 and confirmed by its shareholders on March 22, 2006, and amended on December 18, 2008 (the "Rights Plan"), the Board of Directors has extended until January 20, 2009 the Separation Time (as defined in the Rights Plan) triggered by the Non-Permitted Offer. On December 30, 2008 Gold Reserve filed its Directors Circular and its recommendation statement in which the Gold Reserve Board of Directors recommended that shareholders reject the December 15, 2008 unsolicited offer from Rusoro. The Circular describes the reasons for the Boards recommendation that shareholders reject the Rusoro Offer. Investors and shareholders are strongly advised to read the Directors Circular and recommendation statement, as well as any amendments and supplements to those documents, because they contain important information. Investors and shareholders may obtain a copy of the Directors Circular at www.sedar.com or the recommendation statement from the United States Securities and Exchange Commission at www.sec.gov. Questions can be directed to the Companys information agent, Laurel Hill Advisory Group, at 1-888-295-4655. Copies of these documents will also be available at no charge from Laurel Hill Advisory Group. More information is available online at: www.goldreserveinc.com under the Investor Relations section. J.P. Morgan Securities Inc. and RBC Capital Markets are acting as financial advisors to Gold Reserve. Fasken Martineau DuMoulin LLP and Baker & MacKenzie LLP are serving as legal advisors. Gold Reserve Inc. is a Canadian company, which holds the rights to the Brisas gold/copper project and the Choco 5 gold exploration property in Bolivar State, Venezuela. Certain statements included herein may constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995.
